DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 05/03/2022 is acknowledged.

Claim Objections
Claims 4-13 are objected to under 37 CFR 1.75(c) as being in improper form because they are multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims 4-13 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 For the purpose of examination it is interpreted that the container treats something.
The remaining claims are rejected for being dependent on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doniga (US 2021/0153617).
Regarding claim 1, Doniga (US 2021/0153617), with an effective filing date of 04/19/2018, teaches a treatment container, the treatment container comprising - a bottom (Figs. 1-7 cleaning container 1 with chambers 16 having a bottom at the middle), - a side wall surrounding the bottom (the side walls extending from the bottommost point to the rest of the device) and together with the bottom forming a cavity for accommodating the ophthalmic lens (chamber 16), - a container opening arranged opposite to the bottom (open part visible in claim 1), and - a fluid opening arranged in the bottom or in the side wall of the treatment container (holes 48), the fluid opening being in fluid communication with the cavity (Paragraph [0001]), the treatment container further comprising - a fluid conveyance channel (channel  34 proximate pump 22) and - a supply connector (the part of channel system connected to holes 48), wherein the fluid conveyance channel is connected to the fluid opening so as to be in fluid communication with the fluid opening (Paragraph [0067]), and wherein the fluid conveyance channel is further connected to the supply connector so as to be in fluid communication with the supply connector (Fig. 6 and 7 show this), to allow for introducing a treatment liquid into the cavity or for removing a treatment liquid from the cavity through the supply connector, the conveyance channel and the fluid opening (Paragraph [0067]).
Regarding claim 2, Doniga further teaches the bottom that faces the cavity is concavely shaped (Seen in fig. 1)
Regarding claim 3, Doniga further teaches a rim at one end of the side wall arranged at the container opening, the rim being arranged in a plane wherein the bottom of the container is at a location in the cavity which is arranged most distally from the plane (Fig. 2, the face of the device surrounding the lens chamber 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./              Examiner, Art Unit 1799

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799